Opinion by
Me. Justice Williams,
The questions raised by this appeal have just been decided. The invalidity of the alleged consent signed by Morris Coll, supervisor, was decided in a case in which the present defendant was plaintiff and the Inter-County Street Railway Company, defendant.1
The necessity resting upon the company to put itself in position to build its railway upon the circuit described in its application and charter before it can insist on occupying the highways of any one of the cities, boroughs or townships through which its circuit passes was distinctly held in Penna. Schuylkill Valley Railway Company v. Montgomery County Street Railway.2 The importance of that holding is made perfectly apparent by the facts of this case. The defendant had not obtained the consent of the borough in which its road began, nor of that in which it ended, nor of all the districts intermediate. The construction of its circuit was absolutely impossible while this state *90of things lasted; and it had no right as against, a township or borough that had given a valid consent to the building of the railway described in the charter, to enter upon its highways until it was in a position to do that which its charter required. This was the law prior to the act of 1889 under which the defendant was incorporated: Commonwealth v. Railroad Co., 27 Pa. 339. If that was doubtful it was made the law as to all street railways by the provisions of that act. The learned judge suggests a question of grave importance that does not seem to be raised by the assignments. He says “It does not appear to be denied that the defendants have located their railway only in part upon the street or highway, and the balance over the lands of private persons who have given their consent. Plow far this is lawful under their charter it is not necessary here to decide.” This mode of location shows how determined is the attempt to use our street railway legislation for a purpose never contemplated by the lawmakers. Street railways are railways on and along the streets of. a city or town. They must conform to the grades of the streets they occupy. They may diverge for a.short distance where the conformation of the surface or the position of streams make it necessary in order to avoid discomfort or danger to the traveling public, but that a street railway may, like a steam railway, locate its route not for the accommodation of local travel along the highways, but to reduce time and distance for passengers traveling from city to city or town to town across the country, is a proposition not to be entertained. It involves a perversion of the character and object of street railways. This is obiter dictum, but the subject is so intimately related to the questions under discussion in these cases, and is of such importance both to the railroads and the people of the state, that the writer feels justified in calling the attention of the other departments of the government to it in this manner. Applications for charters should be, as we have no doubt they are, carefully examined ; but attention has not heretofore been called to this subject, and its importance has therefore not been recognized.
If it is desirable to introduce a new kind of railroad transportation for long distances, it should be provided for by suitable legislation, so that all parties to be affected may be able to understand their rights and adjust themselves to the situation in *91which such legislation may place them. Whether such a new system is needed, and if needed, under what sort of regulations it shall be introduced, are legislative questions. The exposition of such laws as we have relating to the construction, maintenance and operation of street railways, is all that concerns the courts.
The decree is affirmed. The appellants to pay the costs of this appeal.

See post, p. 91.


 See ante, p. 62.